Lyon, J. (dissenting):
The verdict in this action was based upon injuries received by plaintiff to her person and property by being struck by defendant’s automobile in the early evening of December 28, 1910. The place of the collision was at the angle formed by the intersection of the Glens Falls and Lake George highway, an improved State highway, which ran northerly, and the Luzerne highway which ran northwesterly. It appears that upon this occasion the plaintiff, in the company of several persons, was traveling by sleigh from Glens Falls to Lake George, and that when near the intersection of the two highways the driver halted his team for the purpose of repairing his harness, whereupon the plaintiff and two other occupants of the sleigh left the highway and went to the angle formed by the intersecting highways, and, while standing within or just without the angle, the driver of defendant’s automobile, which was also bound for a point farther north on the Glens Falls and Lake George highway, seeing the team and sleigh ahead in the *447highway, undoubtedly on the left-hand side of the read, with the driver standing at the heads of the horses, decided, as he testified, to stop to see what the trouble was, and, in order to take his lights off the horses, turned his car into the Luzerne highway to the left, and in doing so struck the plaintiff, inflicting the injuries complained of. Several witnesses called by the plaintiff testified that the automobile did not make the turn into the Luzerne highway until it had come close to the sleigh, and then made the turn at nearly a right angle and at an unreasonably high rate of speed, and passing up the Luzerne highway struck the plaintiff while standing within the angle and within a few feet of the shop located therein, and at a point eight or ten feet northerly of the north line of the Luzerne highway and twelve or fifteen feet westerly of the west fine of the Glens Falls and Lake George highway. Upon this point one of the plaintiff’s witnesses testified: “ When he made this turn he was very close to the sleigh about two feet; it may have been less than that; it was very close, not over two feet. I saw this machine come up this road at a very rapid pace, go within two feet of the sleigh in which I had been sitting and then turn suddenly to the left. Apparently he did not slacken the speed of the car from when I first saw him until he struck Mrs. Taylor.” Another of plaintiff’s witnesses testified: “As the automobile approached us from the rear I did not observe that it slowed up at all. When the automobile got up very near to the sleigh it turned sharply to the left and ran into the plaintiff.” The plaintiff herself testified: “The automobile was coming very rapidly when it made the turn; when it struck me it was going about 30 or 35 miles an hour. * * * I could see the lights of the automobile a considerable distance south of the Hudson Valley tracks and saw the machine; it was coming very fast; it didn’t slacken its speed as it approached me; I do not know what the speed of it was when it struck me; * * "x" he must have slackened to turn. * "x" * I do not know the rate of speed of the car just before it struck me as it came down from the State road to the Luzerne road. ” The plaintiff and some of her witnesses testified that the place where the plaintiff was struck was outside the bounds of the Luzerne highway. Upon the other hand, the driver of the car *448testified that he approached the sleigh at the rate of from three to five miles per horn’, and that he made the turn into the Luzerne highway not at a sharp angle, but that he turned off from the main highway into the Luzerne highway when about forty feet from the sleigh according to his recollection, and that he did not go within eighteen feet of the shop, and that the collision resulted from the plaintiff running in front of the car while within the limits of the highway. The driver of the car and the president of the defendant testified that on the evening of the accident they examined the impressions made by the wheels of the car and the body of the plaintiff, which were plainly visible in the freshly-fallen snow, and that the front end of the car had stopped within ten feet of the main highway, and that the plaintiff had fallen within the hounds of the ■ Luzerne highway. Relative to her injuries the plaintiff testified to having suffered various serious bodily injuries, and- that one of the results of the collision was a miscarriage five or six days thereafter. The plaintiff testified that she was attended by no physician at the time of the miscarriage, although there was a physician in the immediate neighborhood. The testimony of her husband was her only corroborative evidence upon that subject. The claim that plaintiff had suffered a miscarriage was positively contradicted by two women, with one of whom plaintiff boarded in November, and with the other in December. The testimony of plaintiff that she sustained serious injuries was not supported by the medical testimony. The > family physician, who treated her on the evening of the injury and thereafter, testified: “At the time I examined the plaintiff I did not think she was suffering from any permanent injury; I could not find anything that I thought would be permanent. Q. The injuries that you found were in your opinion trivial in character ? A. Yes. I thought that she would get over them in a few days. ” At the close of the evidence plaintiff’s counsel stated, answering the motion for a nonsuit, that' plaintiff claimed that the negligence of the defendant consisted in the driver of the car turning the corner into the Luzerne highway at a high rate of speed, and also claimed that the plaintiff was struck after she had gone to a place of safety where she had the right to go, outside the limits of the highway. The court sub*449mitted the question as to defendant’s negligence to the jury upon hoth propositions, saying as to the latter: “ Then there is a claim made by the plaintiff that the chauffeur was negligent because he did not have his car sufficiently under control to stay within the bounds of the Luzerne highway; that he went off that highway and struck the plaintiff, who was outside of the traveled portion of that road. Concerning that question there is a difference between the witnesses in the case. Those who examined the marks upon the ground that following day or the night of the accident tell you that the marks of a person lying upon the ground were seen by them and that they were well within the bounds of the traveled portion of the highway. I assume it to be true that a prudent man in making a turn off a main road into a side road of this character must have his car under such control that he can keep it within the limits of the highway down which he is going. Therefore if he did take his car outside of those limits he may have been negligent, and that negligence may have been the cause of the injury.” In the opinion setting aside the verdict and granting a new trial, upon the ground that the verdict rendered was against the weight of evidence, the court said: “ As I understand the case for the plaintiff the sole charge of negligence made against this defendant was that the automobile was being driven at an excessive rate of speed. Although testimony was given to the effect that the automobile was traveling at the rate of from thirty to thirty-five miles an hour and at this rate of speed made a turn from one highway into another, yet this testimony seems utterly incredible for the reason that the turn made was almost at right angle, and for the further reason that according to the undisputed proof the automobile did not go up the highway into which the turn was made more than ten feet. It is incredible also from the fact that the plaintiff according to her own testimony when struck by the automobile was carried by it only two feet, and according to all the proof in the case, although she was thrown down upon the road and a portion of her body went under the car between the two front wheels, no bones in her body were broken and no serious injuries were sustained. It is impossible for me to *450see how any automobile going at an excessive rate of speed can make a turn at a right angle and remain upon its wheels or be stopped within ten feet of the turn. When the charge of excessive speed is eliminated from the case there is no other ground remaining upon which to support the verdict.”
Thus the action of the trial court in setting aside the verdict was based in part at least upon the positive belief upon his part that the jury had been wrongly influenced by the testimony upon the part of plaintiff’s witnesses as to the rate of speed of the car when it turned into the Luzerne highway, and as to the seriousness of the injuries sustained by the plaintiff. The court was plainly of the opinion that portions of the testimony upon both of those subjects were greatly exaggerated and unreliable, and had led the jury to render an improper verdict, and, hence,.that in the interests of justice the verdict should be set aside and a new trial had. The law is well settled that only the abuse of discretion by the trial judge in setting aside a verdict as against the weight of evidence will be interfered with, as is evidenced by the following authorities: ‘c While the General Term doubtless has power to review the discretion of a trial judge, as exercised upon a motion for a new trial, upon the ground that the verdict was against the weight of evidence, it is not its policy to interfere with such discretion in awarding a new trial, unless it is apparent that there has been an abuse thereof.” (Slater v. Drescher, 72 Hun, 425.) “ A trial judge is invested with power to set aside a verdict and grant a new trial on the ground that the verdict is against the weight of the evidence, or because the damages are excessive or insufficient, or when for any other reason substantial justice would be promoted thereby; and it is at all times a serious matter for an appellate court to reverse on the ground of error an order made by a trial judge setting aside a verdict as against the weight of the evidence.” (Glassford v. Lewis, 82 Hun, 46.) “We think a trial judge is invested with power to set aside a verdict and grant a new trial on the ground that the verdict is against the weight of evidence, or because the damages are excessive or insufficient, or when for any other reason substantial justice would be promoted thereby. This power we think an important one, and one that ought perhaps to be more often exer*451cised by trial courts for the proper protection of the rights and interests of litigants. ” (Young v. Stone, 77 Hun, 397.) “Great, if not conclusive, weight must be given to the action of a trial justice who sets aside a verdict as against the weight of evidence, because of the peculiar advantages he has in seeing the witnesses and in hearing their testimony, while the Appellate Division is confined to printed testimony reduced to a narrative form.” (Suhrada v. Third Ave. R. R. Co., 14 App. Div. 361.) “An order setting aside a verdict as against the weight of evidence, made by the judge who presided at the trial, will not be reversed unless it appears beyond all cavil that great injustice has been done to the defeated party.” (Lund v. Spencer, 42 App. Div. 543.) “The opportunity of the trial court to see and hear the witnesses sworn at the trial gives to it such a peculiar advantage over the appellate court that the latter court will give great, if not conclusive, weight to the action of the former court in setting aside a verdict as against the weight of evidence.” (Silverman v. Dry Dock, E. B. & B. R. R. Co., 69 App. Div. 22.) “An order made by the justice who presided at a jury trial, setting aside the verdict as against the weight of evidence, will not be reversed by an appellate tribunal unless it appears, beyond all cavil, that great injury has been done to the defeated party, or unless there has been an abuse of discretion.” (Serwer v. Serwer, 71 App. Div. 415.) “Upon the question of whether the learned trial court erred in setting aside a verdict we must keep in mind the rule which controls an appellate court in approaching the consideration of that question, and which requires that it should not disturb the disposition made unless it .appears that the discretion vested in the trial judge has been exceeded or abused. * * * In addition, the trial judge had the advantage of seeing the witnesses and their manner of testifying, an advantage which is not to be lightly disregarded where the question is presented as to the right which is vested in him to exercise his discretion on a motion to set aside a verdict. The character of witnesses as affecting their credibility is also an element, the force of which can with greater certainty be determined by the trial judge. * * * We have not the disposition, even if we had the power, to lightly interfere with *452the discretion of a trial judge in setting aside a verdict, because it is a power which is rightly vested in him and which he is justified and should exercise in every case where he believes that the jury have been affected either by prejudice or passion, or where, upon all the facts, he thinks that in the interest of justice there should be a new trial before another jury.” (Robinson v. Interurban Street R. Co., 113 App. Div. 46.) “As a trial justice in determining whether a verdict is or is not contrary to the weight of evidence has 'the advantage of observing the demeanor of the witnesses, etc., his decision will not be disturbed unless it is perfectly clear that his discretion has been improperly exercised.” (Azzara v. Nassau Electric R. R. Co., 134 App. Div. 167.) This doctrine was reiterated in the following cases: Russell v. Rhinehart (137 App. Div. 843, 848); Burns v. N. Y. & Long Island Traction Co. (139 id. 145, 148), and Nowakowski v. N. Y. & N. S. Traction Co. (158 id. 949).
“We have but recently expressed our opinion as to the condition of the proof which should justify interference on our part with'the discretion of the trial court. (Azzara v. Nassau Electric R. R. Co., 134 App. Div. 167.) After a careful examination of the record before us we feel that we should not be justified in overruling in this case the discretion exercised by the trial court in granting a new trial.” (Arker v. Cohen, 136 App. Div. 871.)
Thus by an unbroken fine of decisions for more than twenty, years it has been held that only in the event of an abuse of discretion in setting aside a verdict and granting a new trial upon the ground that the verdict was against the weight of evidence will the appellate court interfere with the decision of the trial justice. While this court would not be justified in arbitrarily refusing to review or reverse such an order or in failing to scrutinize the action of the trial justice in granting the order, the court should be governed by this long-established rule, and not interfere with the action of the trial justice in granting the order, unless in the opinion of the court his act was an abuse of discretion, in which event the court would be fully justified in reversing the order. A careful consideration of the evidence in the case at bar, a brief review of material portions of which *453has been given herein, is convincing that there was no abuse of discretion upon the part of the trial justice in making the order appealed from. Indeed, the action of this court in affirming the order of the trial court in setting aside the verdict and granting a new trial, unless the plaintiff will stipulate to reduce the verdict by nearly one-half, is an admission by this court that in its opinion the verdict was not warranted, and that the trial court should not have permitted the verdict as rendered to stand. Furthermore, it assumes that this court is better able to judge from the printed record before it what verdict the jury should have rendered than the able and conscientious judge before whom the case was tried who had the advantage of seeing the witnesses upon the stand and hearing them testify. Applying a far less stringent rule than that laid down by the preceding authorities would require an affirmance of the order appealed from. Although a third trial of this action will be rendered necessary in case the order of the trial justice is affirmed, and while an end of litigation is desirable, yet it is far more important that the case when decided shall be rightly decided than that another trial should be avoided.
The order appealed from was right and should be affirmed.
Kellogg, J., concurred.
Order affirmed, with costs, unless the plaintiff will stipulate to reduce the verdict to $500; if the plaintiff will so stipulate, the order is reversed and the verdict as so reduced is reinstated, without costs to either party.